DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2018/0192577 A1 which discloses a particle delivery system of an agricultural row unit, comprising:
	a particle metering and singulation unit configured to meter a plurality of particles
from a particle storage area;
Specifically, Smith et al. US 2018/0192577 A1 disclose:
[0084] In some embodiments, one or more of the compartments 46 can be in fluid connection with one or more mixing chambers 48 via one or more substance delivery tubes 52, and one or more mixing chambers 48 can receive a prescribed amount of one or more seed-applied substances from one or more of the compartments 46. Similarly, in some embodiments, one or more of the metering mechanisms 50 can control the flow metering mechanisms 50 can be operably connected to one or more of the compartments 46. One or more of the seed-applied substances can be transferred to components of the system through any means. For example, such transfer can be accomplished by means commonly known in the art, including, pneumatics (e.g., squeeze pump, and/or other positive and/or negative pressure mechanisms), hydraulics, chutes, channels, and/or mechanical conveyances (e.g., conveyor, belts, etc.).
[0098] The present disclosure contemplates that the seed-applied substances could be applied all at the same component of the planter implement (e.g., all at the seed drop tubes 28, all at the seed meters 26, all at the seed hoppers 24, all at the seed delivery tubes 40 and the like), but the present disclosure also contemplates other embodiments. For example, the seed-applied substances could be applied at more than one component of the planter implement 10. FIG. 5 illustrates an exemplary embodiment where one or more seed-applied substances can be applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to one or more seed hoppers 24, seed meters 26, and/or seed drop tubes 28. In some of such configurations, different seed-applied substances could be applied at different components for a variety of reasons including because of the needs of the application. For example, based, at least in part, on one or more conditions discussed below, an insecticide could be applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to the seed hopper 24, a fungicide can be applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to the seed meter 26, and an inoculant can be applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to the seed drop tube 28. Similarly by way of illustration, a base fungicide could be applied to all seeds just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to the seed delivery tubes 40 and/or seed hopper 24, but unique combinations of other seed-applied substances could prescriptively be applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to other locations (e.g., at one or more seed meters and/or seed drop tubes 28) based, at least in part, on one or more conditions. 
[0124] The seeds can be transferred to one or more metering wheels 23 and/or other insertion and/or dispersion devices typically via one or more slide gates 25. Further, in some broadcast embodiments, the applicable metering wheel(s) 23 and/or other seed insertion and/or dispersion device(s) plant the seed by spraying the seeds (typically a group of seeds at the same time). The metering wheel(s) 23 can be rotated on a rotor 27 by a motor 29, after which the seeds can collide with the metering wheel(s) and disperse.
[0125] In some broadcast embodiments, while the substance applicators 42 can be located anywhere along the seed flow path, they preferably would be located at and/or proximate to one or more slide gates 25 and/or metering wheels 23. For example, one or more substance applicators 42 and/or substance delivery tubes 52 could be situated 25 and/or as they leave one or more metering wheels 23. Any of the configurations of substance applicators 42 and/or substance delivery tubes 52 previously expressed herein (e.g., illustrated in FIGS. 6A-7C) can be incorporated into the broadcast planter 11. Further, a substance chamber 68 (FIG. 8B) can be incorporated proximate to the slide gate(s) 25 and/or metering wheel(s) 23 to control and/or recycle any seed-applied substance not applied to the seeds.
[0126] In further broadcast embodiments, the broadcast planter 11 can have a plurality of substance applicators 42 configured to apply substance(s) to the seeds while briefly positioned on (i.e., in contact with or proximate to) the metering wheel 23. The metering wheel 23 can have a plurality of radial fins creating a plurality of radial slots 31 within the metering wheel 23. Each of the plurality of substance applicators 42 can be associated with one of a plurality of radial slots 31 extending outwardly from a center of the metering wheel 23. In such a configuration, one or more seed-applied substances can be applied to portions of the metering wheel 23. In some embodiments, an algorithm could be used to approximate where each seed will land within a broadcast radius and/or use such to calculate a planting location.
	a particle belt disposed a selected distance apart from the particle metering and singulation unit, wherein the particle belt is configured to receive the plurality of particles from the particle metering and singulation unit, and the selected distance between the particle metering and singulation unit and the particle belt enables the plurality of particles to accelerate under an influence of gravity to a particle speed at the particle belt within a target percentage of a belt speed of the particle belt;

Specifically, Smith et al. US 2018/0192577 A1 disclose:
[0090] Due to some of its advantages, the present disclosure contemplates additional exemplary configurations of when the seed-applied substance is applied just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to the seed drop tube 28. Notably, any type of seed drop tube 28 (including multiple different types of seed drop tubes 28) can be used pursuant to present disclosure, including air tubes, brush tubes, seed accelerators and the like. [0091] Embodiments with a brush tube and/or a seed accelerator can be somewhat more complicated. For example, some brush tubes comprise one or more brushes that are designed to attempt to singulate seeds typically after they leave one or more seed meters, and such brushes attempt to push a single seed down the brush tube (typically having the capability of doing so at a rate faster than gravity). 
28 can be comprised of one or more seed accelerators comprising one or more accelerator belts 56 typically having a plurality of sections 58 that can be separated by a plurality of ridges 62, each of the sections 58 can be configured to preferably transport one seed. In some embodiments, the accelerator belt 56 can be articulated and extend between two or more gears 60, at least one of which can be driven by a motor (not shown) and/or any other means commonly known in the art. In operation, one of the sections 58 of the accelerator belt 56 typically can receive a seed dispensed from one or more seed meters 26, and the accelerator belt 56 typically can accelerate (e.g., at a speed greater than the seed would fall due to the force of gravity) the seed through the seed drop tube 28, during which the seed typically remains within the section 58 due at least in part to the adjacent ridges 62 and/or the closely conforming housing of the seed drop tube 28. At the base of the seed drop tube 28, the accelerator belt 56 can be inverted and the seed can disengage from the seed accelerator belt 56 by various means, including, in this particular example, the force of gravity, after which the seed can traverse towards the furrow. In some embodiments, prior to, while and/or just after leaving the seed drop tube 28, one or more substance applicators 42 can apply one or more seed-applied substances to the seed, as shown illustratively in FIGS. 8A and 8D.
[0093] In the exemplary embodiment of FIG. 8B, one or more substance applicators 42 can apply one or more seed-applied substances to the seed prior to disengagement of the seed from one or more accelerator belts 56. FIG. 8B illustrates that one or more substance applicators 42 can be located in a middle portion of one or more seed drop tubes 28; however, the present disclosure contemplates that one or more substance applicators 42 can be located at any point along the seed flow path (e.g., along one or more seed drop tubes 28) without deviating from the objects of the present disclosure. For example, just as with air tubes and brush tubes, in some seed accelerator embodiments including the one illustrated in FIG. 8D, one or more substance applicators 42 can be located at, below, and/or proximate to the bottom of one or more seed accelerators and/or other seed drop tubes 28.
[0095] Furthermore, any configuration of one or more substance applicators 42 discussed above (including those illustrated in FIGS. 6A-6D), can be incorporated into one or more seed drop tubes 28 having one or more accelerator belts 56. Regardless of what type of seed drop tube(s) 28 are being used, due to the location of one or more substance applicators 42, it is possible that a portion of one or more seed-applied substance(s) being applied to one or more seeds can contact components of one or more seed drop tubes 28, including one or more accelerator belts 56, resulting in accumulation of residue. Further, as the prescriptive nature of the present disclosure can in some embodiments benefit from certain seed locations receiving different substances and/or mixture of substances, one or more flushing mechanisms 64 can be associated with the seed drop tube 28. In some embodiments, including the one illustrated in FIG. 8B, one or more flushing mechanisms 64 may be located on a side opposite one or more substance applicators 42. One or more flushing mechanisms 64 can be in fluid connection with one 66 that can contain one or more substances configured to reduce and/or remove any residue from the relevant component (e.g., the accelerator belt 56).
[0096] In some embodiments, one or more containment chambers 68 can be associated with one or more seed drop tubes 28 and enclose a portion of the relevant component (e.g., the accelerator belt 56 in this example) proximate to one or more substance applicators 42. In some embodiments, one or more accelerator belts 56 can enter and/or exit one or more containment chambers 68 through openings, which in this example are located in the upper and lower portions of the same, respectively. One or more containment chambers 68 can be configured to minimize the exposure of the components within and/or proximate to one or more seed drop tubes 28 to the seed-applied substance(s). While in this particular example the containment chambers 68 were used in connection with seed drop tubes 28, one would understand that similar concepts could be adapted and/or applied to embodiments where one or more substance applicators 42 are located at and/or proximate to other components of a planter implement 10, including seed delivery tubes 40, seed hoppers 24 and seed meters 26. The present disclosure contemplates that the containment chambers 68 can comprise a portion of the seed flow path and/or the substance flow path regardless of whether they are part of or proximate to any other components of the seed flow path (e.g., seed delivery tubes 40, seed hoppers 24, seed meters 26 and/or seed drop tubes 28) and/or substance flow path.
[0097] Referring to FIG. 8C, still another exemplary embodiment of a seed drop tube 28 is illustrated. In this illustrative embodiment, the seed drop tube 28 comprises an accelerator belt 56, a substance application belt 70 and one or more deflectors 72, and the accelerator belt 56 is configured to receive a seed of a particular seed type from one or more seed meters 26 as previously discussed herein. In the illustrated embodiment of FIG. 8C, the accelerator belt 56 rotates in a clockwise direction, but the present disclosure contemplates that the accelerator belt 56 could rotate in any direction. In this particular embodiment, upon the detection and/or presence of a condition triggering a seed to receive one or more seed-applied substances, one or more deflectors 72 can be actuated by one or more controllers 54 and/or other mechanisms to transfer the seed from the accelerator belt 56 to the substance application belt 70. The ridges 62 of the accelerator belt 56 can be comprised of any material, but rubber or similarly elastic material may be used such that the deflector effectively captures the seed couched in the section 58 of the accelerator belt 56. In the illustrated embodiment of FIG. 8C, the substance application belt 70 rotates in a counterclockwise direction, but the present disclosure contemplates that the substance application belt 70 can rotate in any direction so long that it can function smoothly with the accelerator belt 56. As a result, the seed in this example that is transferred from the accelerator belt 56 to the substance application belt 70 travels past the substance applicator 42, during which one or more seed-applied substances are applied to at least a portion of the seed. The combination of a seed and seed-applied substance can be dispensed from the seed drop tube 28 and/or transferred to the accelerator belt 56 via a second deflector 74. Similar to the operation of the deflector 72, one or controllers 54 and/or other mechanisms can actuate the second deflector 74 to capture the seed from the substance application belt 70. In instances where the combination of seed and seed-applied substance is returned to the accelerator belt 56 pursuant this example, the combination can be dispensed from the accelerator belt 56 and the seed drop tube 28. The present disclosure contemplates that the flushing reservoir 66 and mechanism 64 of FIG. 7B can be implemented into many different embodiments of the present disclosure, including the embodiment of FIG. 7D. Furthermore, any configuration of the substance application 42 discussed above (for example those illustrated in FIGS. 6A-6C), can be incorporated into the seed drop tube 28 having an accelerator belt 56 and substance application belt 70. 
a particle sensor disposed adjacent to a flow path of the plurality of particles and generally between the particle metering and singulation unit and the particle belt, wherein the particle sensor is configured to output a sensor signal indicative of the particle speed of each particle of the plurality of particles at the particle belt; and
a controller comprising a memory and a processor, wherein the controller is configured to:
receive the sensor signal indicative of the particle speed of each particle of the plurality of particles at the particle belt; and output an output signal indicative of instructions to adjust the distance between the particle metering and singulation unit and the particle belt based on the particle speed at the particle belt until the particle speed is within the target percentage of the belt speed.
Specifically, Smith et al. US 2018/0192577 A1 disclose:
[0085] In some embodiments, based, at least in part, on the needs of a specific seed location and/or other condition(s), a controller 54 can actuate one or more of the metering mechanisms 50 to release one or more seed-applied substances to one or more of the mixing chambers 48. In some embodiments, one or more of the seed-applied substance(s) can mix within and/or proximate to one or more of the mixing chambers 48, either through a natural confluence and/or through other means (e.g., mixer, agitator, etc.), after which the mixture can be transferred to one or more substance applicators 42, which can be in operable connection with one or more 40, seed hoppers 24, seed meters 26, and/or seed drop tubes 28).
[0086] In some embodiments, mixing chambers may not be needed for many reasons. For example, if synchronized properly, the mere pressure of a pumping mechanism can cause multiple seed-applied substances to mix without the need of a separate mixing chamber 48. In some of such embodiments, more than one of the seed-applied substances could be transferred to one or more of the substance applicators 42 and be mixed in the substance flow path without using a mixing chamber, and the pumping mechanism could be set up to force the proper mixing of the seed-applied substances before one or more substance applicators 42 applies such mixed substance to the seed, as illustrated in FIG. 6D. In some embodiments, the compartments 46 could deliver their seed-applied substances to the same substance delivery tube 52 and the mixing could occur as those multiple seed-applied substances are transferred to one or more substance applicators 42. In some of such embodiments, one or more controllers 54 and/or other mechanisms could control the flow and/or timing of the delivery of the seed-applied substances to ensure the proper amount of each seed-applied substance to be applied to a particular seed is delivered to the substance flow path at the proper time to ensure such seed-applied substances are mixed and then applied by one or more substance applicators 42.
[0089] Similar to the serial application configuration previously expressed herein, one or more controllers 54 and/or other mechanisms can actuate the metering mechanisms 50 associated only with the substances to be dispensed to a particular seed at a particular seed location in particular embodiments.
[0106] One or more controllers can operate many different components in the present disclosure. Here, for example, one or more controllers can operate components associated with the bins 20 to deliver the selected combination from the bins 20 through the seed flow path (e.g., to one or more row units 16 of the planter 10), after which it can be dispensed and planted consistent with the present disclosure previously discussed herein. The selected combination of seed and seed-applied substance can be based, at least in part, on any planting condition(s), but the selection typically will take into account at least the type of the seed, the type of the seed-applied substance(s), and/or the application rate of the seed-applied substance(s). Keeping with the example discussed above, if a particular row and/or other location does not need any fungicide and/or inoculant, but could benefit from a particular type of seed (e.g., a particular hybrid and/or variety) treated with just an insecticide, one or more controllers could cause one of the bins 20 containing such combination of seed and insecticide to dispense a seed and cause it to be delivered through the seed flow path and be planted. In some embodiments, the selected combination could be dispensed from a particular seed bin 20, delivered via a seed delivery tube 40 to the row unit 16 corresponding with where the seed is to be planted. In some of such embodiments, the seed will go through a seed hopper 24, one or more seed meters 26 and a seed drop tube 28 prior to being planted at the desired location, which is typically a location in a furrow in a field. However, if, in such example, a controllers could cause one of the bins 20 containing such combination of seed and insecticide, fungicide and inoculant to dispense a seed and be delivered through the seed flow path and be planted.
[0122] In some embodiments, the system can generate and/or select a prescribed combination of seed and seed-applied substance(s) prior to planting based, at least in part, on one or more conditions in many ways, including through the use of one or more controllers. For example, one or more controllers could store default settings and/or allow a particular farmer to change (e.g., regarding that farmer's objectives) the settings. One or more controllers could also store and/or perform an algorithm that can prioritize, based at least in part on the farmer's objectives, the conditions and/or the actions to take based, at least in part, on those conditions. Similarly, one or more controllers could store pre-existing and/or predictive data; gather and/or assess real-time data; and/or analyze predictive information and/or data related to the relevant conditions. One or more controls could use the relevant information and/or data to perform the algorithm that can select the prescribed combination of seed and seed-applied substances. Further, one or more controllers could communicate with the applicable other components of the planter and/or control them to generate the combination in many different ways depending on the particular embodiment. By way of example, one or more controllers could determine which seed bin should deliver the selected seed and/or could communicate with such seed bin and/or trigger such seed bin to deliver one or more seeds through the seed flow path. In some embodiments, one or more controllers could control one or more timing mechanisms that can be used to synchronize the delivery of the seed through the seed flow path in an effort to plant the seed at the desired location. In embodiments where one or more seeds can receive seed-applied substances during the planting operation, one or more controllers could determine the types and amounts of seed-applied substances to apply to the seed and/or which one or more substance applicators to apply a seed-applied substance(s). Similarly, one or more controllers could determine which substance receptacle (and potentially which compartment within the substance receptacle) should deliver the prescribed seed-applied substance(s). One or more controllers could communicate with a substance receptacle and/or control one or more metering devices to cause the appropriate amount(s) of such seed-applied substances to be delivered through the substance flow path to the appropriate substance applicator(s). In some embodiments, one or more controllers could control one or more timing mechanisms that can be used to synchronize the delivery of the applicable seed-applied substance(s) through the substance flow path. Doing so is one way to enable the applicable substance applicator(s) to apply the prescribed seed-applied substance(s) to the seed at the proper time so that the combination can be planted at the desired location. Further, one or more controllers could control the applicable substance applicator(s) to apply the selected type and/or amount of seed-applied substance(s) to the selected seed at the calculated time so the combination can be planted at the proper location. One or more controllers could also control any pumping and/or other substance delivery mechanisms. One or more controllers could control any mixing devices to mix the controllers can control any other component(s) of the system, including but not limited to, the seed hopper, the seed meter, the one or more accelerator belts, and the flushing mechanism(s), as previously discussed herein. Furthermore, the present disclosure contemplates being able to interoperate with existing planter/planting, farm management, prescription management and other agriculture software, hardware, firmware and other systems farmers use in their daily farm operations, and one or more controllers could be used to interoperate with such. In some embodiments, one or more algorithms can be used to direct one or more of the actions of one or more controllers.
[0123] In addition to those set forth above, the present disclosure contemplates that one or more controllers could be used with many other features and/or components of the system and typically could be used to cause many of the various system functionalities discussed throughout this disclosure to occur. Regardless of the feature or functionality, one or more controllers can be of many different types, including a programmable logic controller (PLC) and any other mechanism capable of receiving digital, electronic and/or mechanical inputs and causing actions to occur based, at least in part, thereon, including adjusting, activating, deactivating and/or moving nozzles, orifices, gates, wheels, levers, dividing mechanisms, pumping mechanisms, metering mechanisms, spraying or other substance dispensing mechanisms, and/or vacuums and/or other pneumatic mechanisms. In some embodiments, one or more controllers can be located in various locations within and/or proximate to the planter (e.g., in the cab of the tractor). In some embodiments, one or more controllers could be wearable and/or other mobile devices capable of use in the planter and/or other locations. In some embodiments, one or more controllers could even be located remotely from the planter, including home, farm and/or office computers. In some embodiments, one or more controllers may interoperate with other controllers and/or systems, including those related to other aspects of the planting operation and/or other farming operations.
[0128] Referring to FIG. 10, another exemplary method of performing some of the objects of the present disclosure is illustrated. One or more controllers 54 can be operably connected to one or more graphic user interfaces (GUI) 76 such as a display monitor, laptop computer, desktop computer, tablet, and/or any other wearable, handheld, mobile and/or related digital, electronic or mechanical device. The applicable GUI's 76 can be preferably located and/or be capable of being operated within the cabin of the tractor 12, but can be located at any location on and/or even remote from the planter 10 without deviating from the objects of the present disclosure. The applicable GUI's 76 can receive data and/or information (e.g., directions, instructions and the like) from the farmer, including inputs related to one or more of the measured and/or known conditions and can transmit the applicable input to the applicable controller(s) 54. As previously expressed herein, the input can be many different types of information and/or data, including a prescription map of the field and any number of other conditions associated with the planting operation. For example, based, at least in part on previous soil sampling and/or otherwise, the farmer could input that a certain portion of the field is controller(s) 54 can also use inputted and/or acquired information and/or data, including commodity and/or other market conditions, and the like, inputted prior to and/or updated during the planting operation. Any of such inputs could be manually provided by a farmer and/or could be obtained otherwise, including via digital, electronic, mechanical and/or other access to public and/or private sources of static and/or dynamic data and/or information relevant to the applicable conditions.
[0129] Similarly, the applicable controller(s) 54 can use data and/or information gathered by one or more measuring devices, including sensors 78, field sensors and/or by observations of the farmer during the planting operation. The sensor(s) 78 can be based at least in part on inputted and/or predictive data and/or information and/or based at least in part on real-time and/or predictive sensors. The field sensors can be located in many different locations, including in, above and/or otherwise around the field. The field sensors can comprise and/or be associated with many different devices, including satellite, drone and/or other aerial devices, and/or devices that pass through, over and/or around the field. The sensors and/or field sensors can collect data about conditions.
[0130] Further, the applicable controller(s) 54 can be operably connected to GPS 80. The GPS 80 can be configured to track the position of the planter 10 and/or the position of each or a portion of the seed being planted. In particular, the applicable controller(s) can use GPS to calculate a location where the seed will be planted by the insertion and/or dispersion device. In another embodiment, the seed location of the seed to be planted can be based, at least in part, on manual observation and/or operation of the insertion and/or dispersion device by the farmer. In some embodiments, the farmer can engage a button, switch and/or other device, provide an input to the GUI 76, GPS 80, and/or other input, and/or otherwise signal to the applicable controller(s) 54 and/or component of the planter 10 to apply a particular seed-applied substance and/or otherwise dispense a combination of seed and seed-applied substance(s). Upon instruction from the farmer, one or more insertion and/or dispersion devices can deliver selected combinations of seed and seed-applied substance(s) to be planted. Furthermore, the applicable controller(s) 54 can use seed singulation, GPS 80 and/or other means to determine the prescribed combination of seed and seed-applied substance(s) on a seed-by-seed, row-by-row, column-by-column, zone-by-zone, region-by-region, field-by-field and/or across multiple fields and/or farming operations. Still further, the applicable controller(s) 54 can be operably connected to one or more timing mechanisms 82 and one or more metering mechanisms 50. The applicable controller(s) 54 can control the metering mechanism 50 associated with one or more substance receptacles 56 and/or can adjust the rate of flow of the applicable seed-applied substance(s). In an exemplary example, the applicable metering mechanism(s) 50 can be adjustable, whereby the mechanism can adjust the size of the opening and/or otherwise adjust the amount of the applicable seed-applied substance(s) permitted to enter one or more substance delivery tubes 52. metering mechanism(s) 50 can be adjusted manually by the farmer. The applicable timing mechanism(s) 82 can calculate and/or coordinate the delivery time of the seed-applied substance to one or more substance applicator(s) for one or more seeds at the appropriate point in the seed flow path. As one way to do so, the applicable timing mechanism(s) 82 could calculate a delivery time for the selected seed to travel from the seed receptacle 20 to location(s) of the seed flow path where the applicable application(s) will occur, the delivery time(s) for the selected seed-applied substances to travel through the substance flow path to the applicable substance applicator(s) and/or a delivery time for combination of the seed and seed-applied substance to travel from the applicable portion of the seed flow path to the insertion and/or dispersion device. In some embodiments, the applicable timing mechanism(s) 82 can calculate a delivery time for the seed and/or seed-applied substance from the applicable seed receptacle 20 and/or substance receptacle 38, respectively, to any other component within the seed flow path and/or substance flow path, respectively. As previously discussed herein, many different components are possible, but can include one or more seed delivery tubes 52, seed hoppers 24, seed meters 26, and/or seed drop tubes 28. In an exemplary embodiment, the applicable timing mechanism(s) 82 can be synchronized with the delivery of the seed to the insertion and/or dispersion device.
[0131] Using GPS 80, the applicable controller(s) 54 can perform the step 84 of determining the location of the planter 10 and/or the seed planting location. At any given seed location, the applicable controller(s) can perform 54 the step 86 of determining whether one or more seed-applied substance(s) are required. Using the above example, if the planter 10 is positioned in the portion of the field where nitrogen levels are adequate for the applicable crop, the applicable controller(s) 54 can proceed in the negative and performs the step 88 of dispensing the seed to the seed location. If the planter 10 is positioned in the portion of the field with nitrogen deficiency (e.g., the applicable sensor(s) 78 measure or predict a nitrogen deficiency), the applicable controller(s) 54 can perform the step 90 of determining the type and/or amount of seed-applied substance to apply to the seed for the applicable seed planting location. In this particular example of nitrogen deficiency, the type of substance could be one or more nitrogen fixing bacteria (e.g., Azospirillum brasilense, brady rhizobium, etc.). The amount and number of seed-applied substance(s) can be based, at least in part, on the extent of the condition (e.g., level of nitrogen deficiency). In an exemplary embodiment, the applicable controller(s) 54 can be programmed with predetermined rates with which to apply specific seed-applied substances (e.g., how much of a particular active ingredient and/or mixture) based at least in part on the applicable condition(s). For example, the applicable controller(s) 54 could determine whether to apply a low rate, mid-rate and/or high rate of the applicable seed-applied substance(s) to the seed based at least in part on the applicable condition(s).
[0132] In some situations, more than one different type of seed-applied substance may be prescribed for applications to one or more particular seeds. In such situations, the same process could take place for all of the applicable seed-applied substances. Additionally, if a mixer and/or multiple substance applicators are used, the controller(s) could control the mixing of the applicable seed-applied substances within the mixer, and the applicable timing mechanism(s) 82 would need to take into consideration these additional steps.
[0133] The applicable controller(s) 54 can perform the step 92 of applying the seed-applied substance to the seed during the planting operation. As one way to do so, the applicable controller(s) 54 could operably control the applicable metering mechanism(s) 50 and timing mechanism(s) 82 consistent with the present disclosure previously expressed herein. The step 92 of applying the seed-applied substance can be performed by any of the methods and/or just prior to the seed entering, within, as the seed leaves, and/or otherwise proximate to any of the components previously expressed herein. The applicable controller(s) 54 can perform the step 94 of dispensing the combination of seed and seed-applied substance to the seed location in numerous ways, including those previously expressed herein.
[0134] FIG. 11 illustrates another exemplary method for performing some of the objects of the present disclosure. Similar to the exemplary embodiment illustrated in FIG. 10, one or more controllers 54 can be operably connected to the applicable GUI's 76, sensor(s) 78, global positioning system(s) 80, timing mechanism(s) 82, and metering mechanism(s) 50. Further, the applicable controller(s) 54, and more particularly the applicable metering mechanism(s) 50, can be operably connected to the applicable seed receptacle(s) 38. In the exemplary embodiment illustrated in FIG. 11, however, seeds can be treated with one or more seed-applied substance(s) before loading into a plurality of seed receptacles 38 and/or one or more partitioned seed receptacles 20, and one or more seed receptacle(s) and/or partitions of seed receptacles 38 can contain the different combinations of seed and seed-applied substances.
[0135] The applicable controller(s) 54 can perform the step 84 of determining the location of the planter 10 and/or the seed planting location. Based at least in part on one or more conditions discussed above, including, for example, those input by the farmer and/or otherwise, and/or through the applicable GUI's 76 and/or measured by the applicable sensor(s) 78, the applicable controller(s) 54 can perform the step of 96 selecting a combination of seed and seed-applied substance. In the foregoing example involving nitrogen deficiency, the farmer could have proactively pre-loaded the planter with at least one hybrid with improved NUE native and/or transgenic traits and/or nitrogen fixing bacteria and/or biological already applied. Further, the farmer could have proactively pre-loaded the planter with at least one hybrid without such improved NUE native and/or transgenic traits and/or nitrogen fixing bacteria and/or biological already applied. If a particular seed location is associated with the nitrogen deficiency, the applicable controller 54 could select the combination of seed type and seed-applied substance(s) comprising one of the hybrids with improved NUE native and/or transgenic traits and/or nitrogen fixing bacteria and/or biological already applied from the different combinations of seed and seed-applied substance(s) contained in one or more seed receptacles 38 and/or cause the seed receptacle 38 to deliver the applicable combination of seed and seed-applied substance(s). Similarly, if a particular seed controller 54 could select the above combination of seed type and seed-applied substance(s) comprising one of the hybrids without improved NUE native and/or transgenic traits and/or nitrogen fixing bacteria and/or biological already applied and/or the seed receptacle 38 to deliver the applicable combination of seed and seed-applied substance(s). The applicable controller(s) 54 can cause the selected seed receptacle 38 to dispense the selected combination of seed type and seed-applied substance(s) and/or deliver it to the insertion and/or dispersion device. The applicable metering mechanism(s) 50 can be operably connected to the applicable seed receptacles 38 to perform the step 98 of dispensing the selected combination seed type and seed-applied substance(s). The applicable controller(s) 54 can thus perform the step 94 of dispensing the selected combination of seed type and seed-applied substance to the seed location.
Regarding the specific details recited in claims 1-20, see the specific details present in Figures 1-11 of Smith et al. US 2018/0192577 A1 and in the remainder of the disclosure of Smith et al. US 2018/0192577 A1.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeny et al. US 2018/0310468 A1 which discloses a particle delivery system of an agricultural row unit, comprising:
	a particle metering and singulation unit configured to meter a plurality of particles
from a particle storage area;

Specifically, Schoeny et al. US 2018/0310468 A1 disclose:
[0028] Referring now to FIG. 2, at each row unit 13, seed 17 is delivered from on-row seed storage system 25 into seed meter 27 that singulates the seed 17 and delivers the singulated seed 17 toward the agricultural field. Seed meter 27 can be a purely mechanical-type seed meter 27 or a pneumatic seed meter 27. Each seed meter 27 includes a seed meter housing 29 with first and second side portions or left and right covers that connect to each other at their peripheries to define an enclosure to collectively surround a housing cavity in which seed disk 31 is at least partially arranged for rotation. Although seed disk 31 is shown in FIG. 2 as entirely enclosed within seed meter housing 29 and its housing cavity, it is understood that at least a portion of seed disk 31 may extend out of the seed meter housing 29 and its 31 to provide vacuum shut-off or positive pressure isolation and a seed singulator that is configured to inhibit more than one seed from being discharged from the seed meter 27 per seed discharge event. A brush assembly may be arranged within the housing cavity to provide a barrier that retains the seed 17 inside the housing cavity instead of, for example, spilling out of the seed meter 27 without being carried by seed disk 31.
[0029] Still referring to FIG. 2, seed meter 27 is shown here as a pneumatic vacuum-type meter with vacuum inlet 33 at one side or meter cover of seed meter housing 29 that is connected to a vacuum hose that applies vacuum pressure from a vacuum pump or other vacuum source of a primary airflow system 35 to pull seed 17 into the seed pockets of seed disk 31. Pneumatic positive pressure-type seed meters 27 (not shown) are operably connected through a pressurized air inlet (not shown) to the primary airflow system 35 to provide a positive airflow and a corresponding positive pressure at the seed side of the seed disk 31 within the seed meter 27, whereby seeds from the seed pool are pushed and held against the seed disk 31, such as within the seed pockets, by positive pressure. A seed inlet (not shown) is provided at the side or meter cover of seed meter housing 29 and defines a passage that receives seed 17 from on-row storage system 25 into a seed pool within seed meter 27. The seeds in the seed pool are exposed to the seed disk 31, which picks up and singulates the seeds using seed pockets or fingers from the seed pool. This is done by rotating seed disk 31 to move at least a surface of the seed disk 31 through the seed pool inside of seed meter 27. Rotation of seed disk 31 is accomplished by way of a seed disk drive system. The seed disk drive system may include, for example, various electric or hydraulic motors, drive shafts, chains and belts, clutches, peg-and-hole drive systems, and/or other arrangements such as a directly driven arrangement in which a motor directly drives the seed disk 31 at its hub or periphery. After the individual seeds are conveyed through the seed meter 27, the seeds are released from the seed disk 31 at release location 37 inside seed meter 27 and exit seed meter housing 29 through its seed meter outlet 39.
	a particle belt disposed a selected distance apart from the particle metering and singulation unit, wherein the particle belt is configured to receive the plurality of particles from the particle metering and singulation unit, and the selected distance between the particle metering and singulation unit and the particle belt enables the plurality of particles to accelerate under an influence of gravity to a particle speed at the particle belt within a target percentage of a belt speed of the particle belt;


A pneumatic seed delivery system is provided for use with planter for row-crop planting an agricultural field in which the pneumatic seed delivery system may use high pressure air to accelerate seeds that are singulated from a seed meter to match ground speed when planting. The pneumatic seed delivery system includes an air accelerator arranged downstream of a release location of the seed meter. The air accelerator may define a pneumatic device such as an air conveyor or air amplifier that merges a primary airflow with a controllable supplemental airflow to provide a correspondingly controllable combined airflow that carries and accelerates the singulated seeds so that the seeds can be released with a rearward horizontal seed velocity component that approximates a forward ground speed of the planter to reduce seed tumble.
See also the disclosure (set forth in detail below) of Schoeny et al. US 2018/0310468 A1 which discloses that:
[0002] Modern farming practices strive to minimize operating expenses. One way of reducing operating expenses is to operate the farm equipment at relatively faster speeds, which reduces the amount of operating time to complete certain tasks. When operating equipment at faster speeds, it can be important to maintain the quality of operation that can be achieved while operating at relatively slower operating speeds. This can be especially difficult to accomplish during planting operations that require precise seed depth placement and spacing accuracy in order to maintain a good seed environment. Accordingly, seed meter system functionality can be very important in modern farming practices to obtain profitability. Some efforts have been made to pressurize the seed meter housing interior to deliver the seeds out of the seed meter under positive pressure to increase seed speed leaving a seed tube. This can be challenging to control, especially in pneumatic seed meters that have vacuum and/or positive pressure states within the seed meter housing. Other efforts have been made to use flighted belts and brush belts to accelerate seeds to ground speed, as other efforts are rather complex and have numerous moving parts that can wear over time, which can reduce system performance.
[0005] According to one aspect of the invention, the pneumatic seed delivery system may include a pneumatic device such as an air conveyor or air amplifier that merges a primary airflow with a controllable supplemental airflow to provide a correspondingly controllable combined airflow. The combined airflow carries and accelerates singulated seeds from a seed meter so that the seeds can be released with a rearward horizontal seed velocity component that approximates a forward ground speed of the planter to reduce seed tumble and improve spacing.
meter is arranged at each row unit to singulate seeds. A seed tube receives the singulated seeds from the seed meter for delivery onto an agricultural field. An air accelerator is arranged to receive the singulated seeds from the seed meter for delivery into the seed tube at an adjusted seed velocity. The air accelerator has a first inlet configured to receive a primary airflow and the singulated seeds from the seed meter. A second inlet of the air accelerator is configured to receive a supplemental airflow that can be controlled for adjusting the adjusted seed velocity. An outlet of the air accelerator is configured to release the singulated seeds within a combined airflow defined by a combination of the primary airflow and the supplemental airflow into the seed tube at the adjusted velocity. 
 [0030] Still referring to FIG. 2, pneumatic seed delivery system 41 receives seeds from seed meter outlet 39 and uses pneumatic pressure to adjust seed delivery speed or velocity to match ground speed when planting. Pneumatic seed delivery system 41 includes seed tube 43 and pneumatic seed speed adjusting arrangement 45. Seed tube 43 defines an enclosed passageway within a seed tube body that may be defined by interconnected seed tube walls that provide a seed tube inlet 43a connected to or otherwise arranged downstream of seed meter outlet 39. Seed tube outlet 43b has an opening through which seed 17 is released from seed tube 43, exiting toward the agricultural field for row-crop planting. Pneumatic seed speed adjusting arrangement 45 is configured for pneumatically adjusting the speed of seed 17 downstream of seed meter 27, defining an adjusted seed velocity. Pneumatic seed speed adjusting arrangement 45 includes air pressure system 47 which may include an air compressor 49 that provides compressed air to a pneumatic device shown here as air accelerator 51. Air accelerator 51 may be, for example, an air conveyor 53 as shown in FIG. 5 or an air amplifier 55 as shown in FIG. 6, explained in greater detail elsewhere. 
 [0033] Referring now to FIG. 3, control system 65 controls pneumatic seed delivery system 41 to adjust delivery of high pressure air to accelerate seeds to match ground speed when planting, with ground speed corresponding to the travel speed of planter 7 (FIG. 1) and tractor 9 (FIG. 1). Travel direction and ground speed of planter 7 (FIG. 1) and tractor 9 (FIG. 1) are represented here as a dashed-arrow ground speed 85, shown facing to the left from seed meter 27. Pneumatic seed delivery system 41 may incorporate multiple airflows or airflow components, at least one of which is adjustable, to control delivery velocity of the seed 17 from seed tube 43. The multiple airflows include a first airflow as a primary airflow, which may be a seed meter-exiting airflow depending on the configuration of seed meter 27, represented as downwardly facing dashed arrows 87. It is understood that if seed meter 27 is a vacuum seed meter, primary airflow 87 may not originate from inside the seed meter 27, but may be an induced downdraft from air pressure system 47 or vented from the ambient. If primary airflow 87 is a downdraft induced downstream of a vacuum seed meter 27 housing cavity, then an air accelerator 51 support junction such as a junction between air accelerator 51 and seed meter 27 may be pneumatically sealed. 37. As another example, air accelerator 51 may not be pneumatically sealed at its junction with seed meter 27 but air vents may be provided immediately above air accelerator 51, in which case seeds 17 may fall through a slight updraft before reaching primary airflow 87 of air accelerator 51. Regardless, the primary airflow 87 corresponds to air that flows, is vented to reduce negative static pressure at seed release location 37, or is induced under pressure as a downdraft that is downstream of seed release location 37 of seed meter 27, into a first inlet shown as a seed/air inlet or accelerator inlet 91 of air accelerator 51 that faces toward seed meter 27. Accelerator inlet 91 is configured to receive both seed 17 and air from seed meter 27, such as from seed meter outlet 39. Air from seed meter outlet 39 can be delivered under positive pressure toward air accelerator 51, if seed meter 27 is a positive pressure seed meter. As another example, air within seed meter outlet 39 may be at ambient pressure, if the seed meter outlet 39 and/or release location 37 is vented to outside air. Or, in the case of a vacuum seed meter 27, the air within the seed meter outlet 39 may be at a slightly negative static pressure with respect to ambient pressure. Regardless, a low pressure zone 93 may be defined immediately upstream of the accelerator inlet 91 that enhances drawing air and seed 17 into air accelerator 51 through accelerator inlet 91. The multiple airflows of pneumatic seed delivery system 41 include a second airflow as an auxiliary or supplemental airflow represented as right-facing solid-arrows 95 from air pressure system 47. Supplemental airflow 95 is produced by air pressure system 47 and delivered to air accelerator 51 through a conduit, represented here as air line 97. Air line 97 connects air pressure system 47 to a second inlet of air accelerator 51, shown as pressurized air inlet 98. Inlet air pressure sensor 99 is shown at the air inlet 98 arranged to detect an inlet pressure value for use by control system 65 in controlling air pressure system 47. It is understood that air pressure may be detected elsewhere in the pneumatic seed delivery system 41 for controlling seed delivery speed.
a particle sensor disposed adjacent to a flow path of the plurality of particles and generally between the particle metering and singulation unit and the particle belt, wherein the particle sensor is configured to output a sensor signal indicative of the particle speed of each particle of the plurality of particles at the particle belt; and
a controller comprising a memory and a processor, wherein the controller is configured to:

Specifically, Schoeny et al. US 2018/0310468 A1 disclose:
[0031] Still referring to FIG. 2, control system 65 includes tractor control system 67 and planter control system 69 that operably communicate with each other, for example, by way of an ISOBUS connection, for coordinating controls of tractor 9 (FIG. 1) and planter 7 (FIG. 1), including pneumatically controlling delivery speed of seed 17 through seed tube 43. Tractor control system 67 is shown having a tractor controller 71 and power supply 73, and planter control system 69 is shown having a planter controller 75, pneumatic seed delivery system controller 77, and power supply 79. Each of the tractor, planter, and pneumatic seed delivery system controllers 71, 75, 77 can include an industrial computer or, e.g., a programmable logic controller (PLC), along with corresponding software and suitable memory for storing such software and hardware including interconnecting conductors for power and signal transmission for controlling respective electronic, electro-mechanical, hydraulic, and pneumatic components of the tractor 9 and planter 7. Tractor controller 71 is configured for controlling the functions of the tractor 9 by monitoring and controlling, e.g., steering, speed, braking, shifting, and other operations of the tractor, which may include controlling various GPS steering or other GPS-related systems, transmission, engine, hydraulic, and/or other systems of the tractor 9. A tractor interface system 81 is operably connected to the tractor control system 67 and includes a monitor and various input devices to allow an operator to see the statuses and to control various operations of the tractor 9 from within the cab of the tractor 9. The tractor interface system 81 may be a MultiControl Armrest™ console available for use with the Maxxum™ series tractors from Case IH.
[0032] Still referring to FIG. 2, planter control system 69, for example, by way of pneumatic seed delivery system controller 77, controls air pressure system 47 and/or air accelerator 51 to increase or decrease pressure, volume, and/or flow rate and therefore airflow velocity to control the seed travel velocity in seed tube 43. This may include controlling air compressor 49 to deliver compressed air to air accelerator 51 at a pressure that allows air accelerator 51 to accelerate the seed 17 to match ground speed of planter 7, but in an opposite direction. In addition to controlling air compressor 49, pneumatic seed delivery system controller 77 may control a regulator such as an electronically controlled regulator shown here as regulator 83 that is arranged between air compressor 49 and air accelerator 51 to control the pressure or other flow characteristics at which compressed air from air compressor 49 is delivered to accelerator 51. It is understood that regulator 83 may be integrated into air accelerator 51 so that the adjustment of air pressure may be accomplished in air accelerator 51 itself.
[0039] Referring now to FIG. 7 and further referring to components of FIGS. 1-3, system 5 may be controlled as represented by procedure 201 in generally the following way to automatically adjust the seed exit velocity of seed 17 from the seed tube 43. The procedure allows the rearward horizontal seed velocity component 109 of seed 17 released from seed tube 43 to substantially match the forward ground speed 85 of the planter 7 or a particular row unit 13. This provides a negligible horizontal velocity or substantially zero-mph horizontal speed of seed 17 released from seed tube 43. Control system 65 determines ground speed as represented at block 203. This may include tractor controller 71 detecting travel speed by way of a speed sensor and/or GPS speed-detecting features. Speed may also be determined using a wheel speed sensor of planter 7. As represented at block 205, control system 65 determines the horizontal seed velocity component 109 of seed 17 delivered out of seed tube 43. This may include planter controller 75 or pneumatic seed delivery system controller 77 determining a velocity of seed 17 traveling through seed tube 43 with seed velocity sensor system 57, which may correspond to the seed delivery velocity 105. The value of seed delivery velocity 105 is used by the planter controller 75 or pneumatic seed delivery system controller 77 to determine the horizontal seed velocity component 109 by, for example, calculation or reference to a lookup table of stored values. As represented at block 207, a comparison is made between the horizontal seed velocity component and the ground speed, which may include an evaluation of a threshold value. The comparison may be done by way of a comparison engine implemented in software of the planter controller 75 or pneumatic seed delivery system controller 77. The threshold value(s) may correspond to a percentage or velocity value(s), for example, plus or minus ten percent, plus or minus two miles per hour, or threshold values that collectively define a target range. If the horizontal seed velocity component is within the target range and thus closer to the ground speed than the plus and minus threshold values, then control system 65 continues to determine ground speed at block 203, determine the horizontal seed velocity component at block 205, and make the velocity comparison at block 207.
[0040] Still referring to FIG. 7 with further reference to components of FIGS. 2 and 3, if, at the velocity comparison at block 207, the comparison shows that the horizontal seed velocity component is outside of the target range and therefore greater or less than the plus or minus ground speed threshold values, then the control system 65 commands an adjustment or varying of air pressure, as represented at block 209. This may be done by control system 65 using signals from the inlet air pressure sensors 99 to determine current inlet pressure at air inlet 98 and executing a correction by controlling air pressure system 47 to increase or decrease inlet air pressure to attenuate a difference between the horizontal seed velocity component 109 and the ground speed 85. For example, pneumatic seed delivery system controller 77 may control air compressor 49 to operate at a higher or lower pressure or may control regulator 83 to deliver higher or lower pressure air to air accelerator 51.


Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/726,528 and related applications 16/726,346; 16/726,388; 16/726,435; 16/726,470; 16/726,501; 16/726,404; 16/726,558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943 since significant differences are present between the claims of the instant application 16/726,528 and related applications 16/726,346; 16/726,388; 16/726,435; 16/726,470; 16/726,501; 16/726,404; 16/726,558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 31, 2021